DETAILED ACTION
This is the fourth Office Action regarding application number 17/308,001, filed on 05/04/2021, which is a continuation of seven other applications, and claims priority to provisional application number 62/629,931, filed on 02/13/2018.
This action is in response to the Applicant’s Response dated 12/16/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  
The Applicant’s submission filed on 12/16/2021 has been entered.
 
Status of Claims
Claims 1-14 and 22-27 are currently pending.
Claims 15-21 are cancelled.
Claims 1, 4-6, 9, 12, 13 are amended.
Claims 1-14 and 22-27 are examined below.
The rejection of claims 1-3, 8-10, and 22-25 under 35 U.S.C. § 102 has been withdrawn in light of the Applicant’s amendments.
The rejection of claims 4-7, 11-14, 26, and 27 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth a new ground of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 12/16/2021 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 10,903,782.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Regarding claim 1, the ‘782 patent discloses each of the recited features in essentially identical terms (see claim 1 that recites a photovoltaic module, a base, a damper, first and second damping ratios, the second damping ratio greater than the first damping ratio, etc.). 
Regarding claim 9, the ‘782 patent discloses each of the recited features in essentially identical terms (see claim 12 that recites a base/mount, a photovoltaic module, a base, a damper, first and second damping ratios, the second damping ratio greater than the first damping ratio, etc.).
Claims 2, 3, 5-8, 10, 12-14, and 22-27 each recite features that are also disclosed by a claim or combination of claims in the ‘782 patent, using either identical terms or substantially similar terms that are not patentable distinct from those recited here.
The examiner also notes generally that the applicant has filed a number of applications in continuation of one another, with many not yet assigned to other examiners. The examiner believes that a number of these other undocketed applications also include grounds for obviousness-type double patenting rejections, either provisionally or non-provisionally. The examiner recommends that the applicant file terminal disclaimers in each of the applications within the patent family having similarly claimed inventions.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 12-14, 24, and 25 are rejected under 35 U.S.C. 102(a) as being anticipated by KALUS (US 2016/0329860 A1).
Regarding claim 1, KALUS teaches a system comprising: 
an actuator (driving mechanism 204, para. 30) configured to position at least one photovoltaic module; and 
a linear damper (locking damper connected to torque tube-mounted solar panels, Fig. 15D) configured to damp force applied to the at least one photovoltaic module (the examiner finds that Figures 15D and 13B illustrates a “linear” damper; and also that a “damper” would inherently, necessarily, and obviously be configured to “damp force” applied to said component), 
the linear damper including a variable damping ratio that varies as a function of a current loading force on the at least one photovoltaic module (damper may include a variable orifice size, para. 162; the size of an orifice affects the rate of movement provided by the damper—as the orifice size is reduced, incompressible fluid transfer between chambers is limited, thus causing the damper to become fixed, or “locked”, para. 121), 
wherein the photovoltaic module experiences loading forces in response to environmental stress and in response to positional adjustment via the actuator (the examiner finds that “dynamic wind loads” and “wind conditions” read on the phrase “environmental stress”; the examiner also finds that the normal movement back and forth during ordinary operation and the forces applied during such movement to the damper of the prior art reads on the phrase “response to positional adjustment via the actuator”, see, e.g., para. 121), and 
wherein the variable damping ratio of the linear damper is a first damping ratio in response to the environmental stress and a second damping ratio in response to the positional adjustment via the actuator (the first damping ratio is interpreted to correspond to KALUS’s “high wind stow position” condition where a valve/orifice between the two fluid chambers is closed and the fluid is stopped from moving in the damper, and therefore the damper is a fixed member, paras. 121 and 124, Fig. 12C; the second damping ratio is interpreted to correspond to KALUS’s “normal tracking operation” condition where the damper acts as a shock absorber or damper during ordinary operation and is allowed to retract and extend at a specific rate chosen based on the size of the orifice between the two fluid chambers, paras. 121 and 122), 
the first damping ratio being higher than the second damping ratio (the first damping ratio is higher than the second damping ratio, e.g., the damper resists movement in the “high wind stow” condition to a greater degree than when it functions in normal operation mode that allows ordinary back and forth (extend or retract) movement).

    PNG
    media_image1.png
    869
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    759
    640
    media_image2.png
    Greyscale


Regarding claim 2, KALUS teaches the system of claim 1, but does not disclose expressly that the at least one photovoltaic module is a first module in an array of photovoltaic modules that are each damped. KALUS appears to illustrate in its figures that not every photovoltaic module is each damped. However, the examiner concludes that skilled artisans would acknowledge that the simple addition of the linear dampers to each photovoltaic module would be an obvious, straight-forward duplication of parts that would yield expected and entirely unsurprising results, namely, the effective positional control of the solar tracking system that is capable of resisting higher than normal external forces but still allow for ordinary and normal movements required by the rotational tracking actuators. MPEP 2144.04(VI)(B). KALUS further envisions embodiments where the tracking system may be constructed to have more dampers than illustrated in any preferred embodiment (para. 161).

Regarding claim 3, KALUS teaches the system of claim 1, wherein the variable damping ratio increases in response to increases in current loading force (the damping ratio is increased between a normal operation mode that allows for damper movement and a high wind stow mode that disallows or restricts damper movement, paras. 121-123).

Regarding claim 5, KALUS teaches the system of claim 3, wherein the linear damper further comprises: a piston configured to be driven by the current loading force on the at least one photovoltaic module and including a vent that varies fluid flow area based on the current loading force; and a piston chamber including a fluid that resists motion of the piston, wherein the fluid is displaced in response to movement of the piston via the vent having the varied fluid flow area (Fig. 13B illustrates the recited configuration and capabilities, and the damper is configured to allow for the vent, i.e. valve, to vary its opening size and fluid flow rate/area based on the loading force as captured by the angle sensors).

Regarding claim 6, KALUS teaches the system of claim 5, wherein the varied fluid flow area decreases in response to increases in the current loading force (the valve is closed to reduce the orifice size in response to dynamic wind loads, paras. 160 and 162).

Regarding claim 7, KALUS teaches the system of claim 1, wherein a certain current loading force causes a damping ratio that fully locks movement of the linear damper (the damper may be fully locked to resist high wind forces).

Regarding claim 8, KALUS teaches the system of claim 1, wherein the actuator is configured to position the at least one photovoltaic module using a low current loading force with a corresponding low damping ratio (in normal operation the dampers are configured to have a damping ratio low enough to provide for typical tracking movements).

Regarding claim 9, KALUS teaches a solar tracker system, comprising: 
a mount configured to be affixed to a photovoltaic module and configured to enable the photovoltaic module to pivot about an axis (torque tube and moment arm connected to the photovoltaic modules and providing for axial rotation, Fig. 15D); 
an actuator (driving mechanism 204, para. 30) configured to pivot an angular position of the photovoltaic module about the axis and relative to the mount; and 
a linear damper configured to be coupled to the photovoltaic module and resisting angular position adjustment of the photovoltaic module (damper may include a variable orifice size, para. 162; the size of an orifice affects the rate of movement provided by the damper—as the orifice size is reduced, incompressible fluid transfer between chambers is limited, thus causing the damper to become fixed, or “locked”, para. 121), 
wherein the linear damper exhibits a variable damping ratio as a function of a current loading condition of the photovoltaic module (damper may include a variable orifice size, para. 162; the size of an orifice affects the rate of movement provided by the damper—as the orifice size is reduced, incompressible fluid transfer between chambers is limited, thus causing the damper to become fixed, or “locked”, para. 121), 
wherein the photovoltaic module experiences loading conditions in response to environmental stress and in response to positional adjustment via the actuator (the first damping ratio is interpreted to correspond to KALUS’s “high wind stow position” condition where a valve/orifice between the two fluid chambers is closed and the fluid is stopped from moving in the damper, and therefore the damper is a fixed member, paras. 121 and 124, Fig. 12C; the second damping ratio is interpreted to correspond to KALUS’s “normal tracking operation” condition where the damper acts as a shock absorber or damper during ordinary operation and is allowed to retract and extend at a specific rate chosen based on the size of the orifice between the two fluid chambers, paras. 121 and 122), and 
wherein the variable damping ratio of the linear damper is a first damping ratio in response to the environmental stress and a second damping ratio in response to the positional adjustment via the actuator (the first damping ratio is interpreted to correspond to KALUS’s “high wind stow position” condition where a valve/orifice between the two fluid chambers is closed and the fluid is stopped from moving in the damper, and therefore the damper is a fixed member, paras. 121 and 124, Fig. 12C; the second damping ratio is interpreted to correspond to KALUS’s “normal tracking operation” condition where the damper acts as a shock absorber or damper during ordinary operation and is allowed to retract and extend at a specific rate chosen based on the size of the orifice between the two fluid chambers, paras. 121 and 122), 
the first damping ratio being hiqher than the second damping ratio  (the first damping ratio is higher than the second damping ratio, e.g., the damper resists movement in the “high wind stow” condition to a greater degree than when it functions in normal operation mode that allows ordinary back and forth (extend or retract) movement).

    PNG
    media_image1.png
    869
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    759
    640
    media_image2.png
    Greyscale


Regarding claim 10, KALUS teaches the system of claim 9, wherein the variable damping ratio increases in response to increases in the current loading condition (the valve is closed to reduce the orifice size in response to dynamic wind loads, paras. 160 and 162).

Regarding claim 12, KALUS teaches the system of claim 10, wherein the linear damper further comprises: a piston configured to be driven by the current loading condition on the photovoltaic module and including a vent that varies fluid flow area based on the current loading condition; and a piston chamber including a fluid that resists motion of the piston, wherein the fluid is displaced in response to movement of the piston via the vent having the varied fluid flow area (Fig. 13B illustrates the recited configuration and capabilities, and the damper is configured to allow for the vent, i.e. valve, to vary its opening size and fluid flow rate/area based on the loading force as captured by the angle sensors).

Regarding claim 13, KALUS teaches the system of claim 12, wherein the varied fluid flow area decreases in response to increases in the current loading force (the valve is closed to reduce the orifice size in response to dynamic wind loads, paras. 160 and 162).

Regarding claim 14, KALUS teaches the system of claim 9, wherein a certain current loading condition causes a damping ratio that fully locks movement of the linear damper (the damper may be fully locked to resist high wind forces).

Regarding claim 24, KALUS teaches the system of claim 1, wherein the first damping ratio and the second damping ratio have different force-velocity curves respectively (the first and second damping ratios necessarily have different “force-velocity curves” because of the differences in orifice sizes, and also based on the inherent resistances caused by closing of the valve that restricts the damper working fluid from moving between chambers).

Regarding claim 25, KALUS teaches the system of claim 9, wherein the first damping ratio and the second damping ratio have different force-velocity curves respectively (the first and second damping ratios necessarily have different “force-velocity curves” because of the differences in orifice sizes, and also based on the inherent resistances caused by closing of the valve that restricts the damper working fluid from moving between chambers).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over KALUS (US 2016/0329860 A1) in view of KOSCHEL (US 9,863,450 B1).
Regarding claims 4 and 11, KALUS teaches the system of claims 3 and 10, wherein the linear damper further comprises: a piston configured to be driven by the current loading force on the at least one photovoltaic module, and a piston chamber; but does not disclose expressly that the piston chamber including a non-Newtonian fluid that increases in viscosity relative to the current loading force driving the piston. 
KOSCHEL teaches a mechanical device and force resistor that may include a non-Newtonian fluid within a working fluid chamber (col. 4, l. 67-—col. 5, l. 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KALUS and incorporate a non-Newtonian fluid within the working fluid chamber as taught by KOSCHEL to allow for variation of the fluid viscosity and the associated pressure for passing through the flow regulating assembly that ultimate allows for affecting/selecting the characteristics of the device.


Claims 22, 23, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over KALUS (US 2016/0329860 A1) in view of SCHMIDT (US 7,584,829).
Regarding claims 22, 23, 26, and 27, KALUS teaches the system of claims 1 and 9, wherein the linear damper further comprises: a first port (fluid out port) that enables fluid flow within the linear damper; and a second port (fluid in port) that enables fluid flow within the linear damper, but does not disclose expressly that the linear damper passively transitions from the first damping ratio to the second damping ratio (claims 22 and 23), or that the second port is passively closed while the linear damper operates at the first damping ratio (claims 26 and 27). Instead, KALUS relies on a valve assembly to control the flow between the first and second ports.
SCHMIDT teaches a damper having first and second damping ratios (Fig. 1 illustrates two different and distinct damping ratios/domains), provided by first and second fluid flow port areas and the second fluid flow portion (variable throttling site 5) provides the desired passive progressive damping force (col. 4, ll. 9-32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KALUS and incorporate the claimed features of the first and second port passively controlling the damping ratio as taught by SCHMIDT in order to slow the movement of the damper piston and avoid damage and noise, while at the same time maintaining a high level of damping force for proper operation (SCHMIDT, col. 3, ll. 36-45 and 51-55), all without the need for a controller.


Conclusion
No claim is allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721